Case:17-17630-MER Doc#:195 Filed:05/16/19                Entered:05/16/19 16:31:07 Page1 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO



   In re:                                                    Case No. 17-17630 MER
   MATTHEW CURTIS WITT,
   SSN: XXX-XX-4130                                          Chapter 7

             Debtor


   MOTION FOR ORDER (1) TO SHOW CAUSE WHY NOEL LANE SHOULD NOT BE
       HELD IN CONTEMPT FOR WILLFUL VIOLATION OF THE DISCHARGE
    INJUNCTION, (2) DIRECTING NOEL WEST LANE, III. TO CEASE AND DESIST
     FROM ACTIVITIES DESIGN TO COLLECT A DISCHARGED DEBT OR HARM
                        THE DEBTOR AND HIS FAMILY


        Debtor Matthew C. Witt (“Mr. Witt”), by and through his counsel, Law One, moves the
 Court to enter an order to show cause why Noel West Lane, III (“Mr. Lane”) should not be held in
 contempt for violating the discharge injunction by his conduct over the past year and directing Mr.
 Lane to cease and desist from ongoing activities designed to collect money from the Debtor or
 harm him and his family.

        In support hereof, the Mr. Witt states as follows:

         1.     On August 17, 2017 (the “Petition Date”), Mr. Witt filed for chapter 7 bankruptcy
 protection. On January 2, 2018 (the “Discharge Date”), Mr. Witt was granted a discharge.

        2.       Mr. Lane failed to object in a timely manner to the discharge being entered.

        3.      A discharge under the Bankruptcy Code “operates as an injunction against the
 commencement or continuation of an action, the employment of process, or an act, to collect,
 recover or offset any such debt as a personal liability of the debtor.” 11 U.S.C. § 524(a)(2).

         4.    Violations of § 524(a)(2) are treated as civil contempt, and “the bankruptcy court
 has the power to impose civil sanctions on those in contempt of its orders,” Schott v. Wyhy Fed.
 Credit Union (in Re Schott), 282 B.R. 1, 8 (B.A.P. 10th Cir. 2002).

        5.      Civil contempt proceedings are core proceedings. In re Skinner, 917 F.2d 444, 448
 (10th Cir. 1990).

         6.     Creditor “shenanigans” which are prompted in response to a bankruptcy subject the
 violator to contempt sanctions. In re Claussen, 118 B.R. 1009, 1014 (Bankr. D. S.D. 1990).
Case:17-17630-MER Doc#:195 Filed:05/16/19                  Entered:05/16/19 16:31:07 Page2 of 7



 Examples of shenanigans include: calling in a loan early in an attempt to make an example for
 other borrowers debating bankruptcy; posting signs aimed at shaming debtor into paying debt; and
 refusing to provide medical care on a cash basis to a debtor in bankruptcy. Id citing to, respectively,
 In re Guinn, 102 B.R. 838, 841 (Bankr. N.D. Ala.1998); In re Sechuan City, Inc., 96 B.R. 37, 44
 (Bankr.E.D. Pa.1989), In re Olsen, 38 B.R. 515, 518 (Bankr.N.D. Iowa 1984). A motivation to
 harass the debtor is also a violation of the discharge injunction. See, e.g., Culley v. Castleberry
 (In re Culley), 347 B.R. 115 (B.A.P. 10th Cir. 2006) (The creditor’s “statement, ‘it’s not about the
 money,’ supports the bankruptcy court’s conclusion that the [debtor’s ex-husband] undertook his
 collection actions in attempt to intimidate or harass [the debtor] rather than in any bona fide attempt
 to collect a debt.”)

       7.       Pursuant to 11 U.S.C. § 105(a), this Court “may issue any order, process, or
 judgment that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].”

         8.       This Court held a preliminary hearing on January 10, 2018, on a Motion for Relief
 from Stay filed by Mr. Lane. At the hearing the Court advised Mr. Lane that any claim he might
 have against Mr. Witt was discharged and pursuing such a claim would be a violation of the
 bankruptcy stay. [See, Dkt. 77 (“After Lane was confronted at the January 10, 2018 hearing with
 the fact that the deadline to object to the Debtor’s discharge had expired and the Debtor’s discharge
 was entered without objection, Lane filed the instant Motion on January 16, 2018.” Dkt. No. 100,
 p.2)]

         9.     Mr. Lane’s January 16, 2018, motion requested an extension of the deadline for
 objecting to the debtor’s discharge, which the Court treated as motion to revoke the Mr. Witt’s
 discharge. [Dkt. No. 100, p. 3]. On February 7, 2018, the Court entered its order denying Mr.
 Lane’s motion, specifically noting the following:

        [T]here is nothing contained in the Motion giving the Court a basis to find Lane’s
        unarticulated objection to the Debtor’s discharge is based upon facts which, if learned after
        the discharge, would provide a basis to revocation under § 727(d) and Lane did not have
        the knowledge of those facts in time to permit an objection. [Dkt. No. 100, p. 6].

        10.    To date, despite the discharge of Mr. Witt’s debts, and the Court’s February 7, 2018
 Order, Mr. Lane continues to take actions in pursuit of collecting money from Mr. Witt.

          11.   Mr. Lane has been working with David Kahn in an attempt to collect on a
 discharged debt owed by Mr. Witt to Mr. Kahn, as well as to collect money from Mr. Witt on
 behalf of himself. Mr. Lane has been substantially involved in directing Mr. Kahn’s collection
 efforts in hopes of collecting from Mr. Witt an amount that would be divided with. Mr. Kahn .

         12.    Mr. Lane’s collection efforts are tied to an Information and Box Sharing Agreement
 that Mr. Lane entered into with Mr. Kahn in January 2016 (“Collection Agreement”). See
 Collection Agreement herein attached as Exhibit 1. The Collection Agreement relates to 44 boxes
 put in a storage locker by Mr. Witt after CCI filed bankruptcy (the “Boxes”), which Mr. Kahn
 acquired when the contents of the storage locker were sold by public auction in 2012. Mr. Lane




                                                   2
Case:17-17630-MER Doc#:195 Filed:05/16/19                 Entered:05/16/19 16:31:07 Page3 of 7



 took possession of the 44 Boxes by June 2016. Under the Collection Agreement, Mr. Kahn and
 Mr. Lane agreed to divide proceeds from Mr. Lane’s collection efforts according to a formula.

         13.      Mr. Lane’s collections efforts over the past several months, well after entry of Mr.
 Witt’s discharge order and this Court’s denial of Mr. Lane’s January 2018 motion include, but are
 not limited to, the following:

 (a)     Mr. Lane has repeatedly misrepresented the contents of the Boxes, and used them to make
         claims of newly discovered evidence, to make unfounded allegations of fraud against Mr.
         Witt and harass Mr. Witt.1

 (b)     Mr. Lane has threatened to go public with the contents of the Boxes which would be for
         no purpose other than to harass Mr. Witt.

 (c)     Mr. Lane has expressed an intent to pursue an action against Mr. Witt’s wife, Nicole Witt,
         and harass her employer, Hormel. See February 12, 2019 Email herein attached as Exhibit
         2.

 (d)     On February 15, 2019, Mr. Lane advised Mr. Kahn that the lien on Mr. Witt’s house would
         be $500,000 because of bankruptcy fraud. See Exhibit 3.

 (e)     Mr. Lane directed Mr. Kahn to not comply with the subpoenas for the Boxes. See Email
         Chain herein attached as Exhibit 3.

 (f)     Reporting Mr. Witt to the FBI for fraud allegations which have already been determined
         to be unfounded. See March 8, 2019 Email herein attached as Exhibit 4.

 (g)     On March 11, 2019, Mr. Lane requested a 2004 exam in order to pursue his collection
         efforts, notwithstanding that he never filed a proof of claim and has no identifiable claim
         against Mr. Witt. See, Hanson v. Sabala (In re Sabala), 334 B.R. 638 (B.A.P. 8th Cir.,
         2005) (Creditor who filed second complaint to determine dischargeability of debt after
         dismissal of his prior complaint found to have violated the discharge injunction.); In re
         Lane, 2018 WL 4210234 (Bankr. W.D. Ky.) (“The Court finds the filing of the second
         adversary proceeding on issues that have already been fully litigated, appealed or
         otherwise waived, amounts to frivolous and/or vexatious litigation tactics that had only an
         improper purpose and amount to an abuse of the bankruptcy process.”). The Emails
         between Mr. Lane and Mr. Kahn show that their requests for documents pursuant to Rule




 1
  Each of the following court filings was premised on the assertion of newly discovered evidence:,
 (1) Witt v. Snider et al., Jefferson County District Court, Case No. 2017 CV 31202,objection to
 closing of case, filed February 21, 2019; (2) Rekon, LLC v, Witt, Adversary Proceeding 17-1548-
 MER, Motion to Quash, filed February 26, 2019 [Dkt. #51, 6]; and(3) Id., motion for order of
 intervention, filed May 3, 2019 [Dkt #76, 5]



                                                  3
Case:17-17630-MER Doc#:195 Filed:05/16/19                Entered:05/16/19 16:31:07 Page4 of 7



         2004 are directly relatedly to pursuit of the Collection Agreement and not administration
         of Mr. Witt’s bankruptcy case. 2

 (h)     On April 12, 2019, Mr. Lane filed an appeal related to the Jefferson County Case, with
         the Colorado Court of Appeals, Case No. 2019CA656. See Notice of Appeal herein
         attached as Exhibit 5. Mr. Lane in his appeal identifies Mr. Witt as the only Appellee.
         Mr. Lane appeals The Honorable Jeffrey R. Pilkinton’s order closing the case after having
         determined that all claims in the case were resolved. Mr. Lane’s appeal violates the
         discharge injunction and is incorrect in several respects:

            i. Mr. Lane filed the appeal even though he had no underlying claim against Mr. Witt
               in the Jefferson County Case, and even if he did have a claim pursuing an appeal
               on such a claim would violate the discharge injunction.

           ii. Mr. Lane asserts the Jefferson County Court erred in not considering new evidence
               in the Boxes, which Mr. Lane has been in his possession since 2016.

           iii. The Notice of Appeal falsely asserts that “Judge Pilkington’s order to close case is
                controverted by Judge Romero’s rulings in 17-17630-MER. Dkts #106 and 70
                showing credible evidence in the 44 boxes.” See Exhibit 5, pp. 2 and 5.

           iv. The Notice of Appeal includes the assertion that an issue raised on appeal is
               “Whether the trial court erred in failing to acknowledge [Mr. Lane’s] requested new
               evidence which damaging evidence is the basis of fraud alleged against [Mr. Witt]
               and which controverts the claims made against [Mr. Lane] in 2017-cv-31212.”
               (The claims made against Mr. Lane in the Jefferson County case were actually
               dismissed, and Mr. Lane never requested an award of fees and costs). See Exhibit
               5, p. 4.

           v. The Notice of Appeal includes the assertion that an issue raised on appeal is
              “Whether the trial court erred in granting [Mr. Witt’s] 12(b) Motion to Dismiss
              [Mr. Lanes 3rd Party Complaint against [Mr. Witt’s] wife…” (The trial court
              actually granted Mrs. Witt’s Motion for Summary Judgment). See Exhibit 5, p. 5.
              Mr. Lane is tacitly admitting here that his actions against Mrs. Witt are in actuality
              an attempt to collect a debt he claims is owed my Mr. Witt, because he does not
              name Mrs. Witt as an appellee, nor did he appeal the Order of Summary Judgment
              when it was entered.

           vi. The Notice of Appeal further alleges that the trial court erred by failing to take into
               account that Mr. Witt filed for bankruptcy protection to avoid collection of various
               claims. See Exhibit 5, p. 6.


 2
   Mr. Kahn also filed a Motion for Rule 2004 exam with a document production request identical
 to Mr. Lane’s. [Dkt. #162]. The Court recently entered an Order preventing the Rule 2004 exam,
 and noted that Mr. Kahn’s request for twelve years of records from the Debtor and Affiliated
 Entities. “seems outlandish to the point of harassment.”. [Dkt. #193, p. 3].

                                                  4
Case:17-17630-MER Doc#:195 Filed:05/16/19                Entered:05/16/19 16:31:07 Page5 of 7



        14.     On May 3, 2019, Mr. Lane filed another spurious, frivolous legal document, this
 time a motion for intervention with this Court in Rekon, LLC v. Witt, Adversary Proceeding 17-
 1548-MER.

        15.     Mr. Lane is clearly out of control. He refuses to retain competent counsel, and
 continues to file completely frivolous pleadings defaming Mr. Witt and his wife, often
 misrepresenting the orders of this Court. Mr. Lane has repeatedly articulated in court filings that
 chief among Mr. Witt’s alleged acts of wrong-doing was Mr. Witt’s exercise of his right to seek
 the protection of this Bankruptcy Court. Mr. Lane continues to do everything in his power to
 deprive the Mr. Witt of the relief from harassment that the Bankruptcy Code is intended to provide.

        16.     Mr. Lane expects far too much latitude because he is acting pro se. The opinion of
 the 10th Circuit Bankruptcy Appellate Panel in Culley clearly states the standard that should be
 applied to prevent Mr. Lane’s constant misuse of the legal system:

        Nor would pro se status exempt [the Creditor] from compliance with relevant rules
        of procedural and substantive law. Pro se litigants must follow the same rules of
        bankruptcy procedure as govern other litigants [citing, Nielsen v. Price, 17 F.3d
        1276 (10th Cir. 1994)]. [The Creditor] decided to represent himself, he undertook the
        responsibility to comply with relevant rules of procedural and substantive law, and
        he accordingly will not be graced with any special treatment as a reward for his
        decision to represent himself. Upon receiving notice of [the Debtor’s] bankruptcy,
        his duty was to stop pursuing his debt outside of the bankruptcy proceedings.
        Instead, [the Creditor] violated the discharge injunction.
 Culley v. Castleberry (In re Culley), 347 B.R. 115 (B.A.P. 10th Cir. 2006).

         17.    Mr. Lane continually abuses his status as a pro se litigant, filing frivolous and
 vexatious pleadings, routinely misstating law and statute, and showing a disregard for the rulings
 and opinions of the courts that are contrary to his own beliefs. When pressed as to why he continues
 to proceed pro se, Mr. Lane insists that he is without financial means to afford representation,
 despite his continuing ability to afford filing fees and spend resources pursuing Mr. Witt for debts
 that have already been discharged. It is likely more accurate that Mr. Lane continues to use the
 various court proceedings against Mr. Witt as a means to practice law unlicensed and to harass Mr.
 Witt and his family. Such as the case now, where Mr. Lane continues to take actions in an attempt
 to recover for debts which have already been discharged by this Court, in direct violation of the
 discharge injunction.

        WHEREFORE, Movant respectfully requests this Court to enter Orders as follows:

         A.     To show cause why Mr. Lane should not be held in contempt of the discharge
 injunction;

        B.      Compel Mr. Lane to permanently surrender possession of the Boxes;

        C.     Compel Mr. Lane to surrender or destroy all documents in his possession relating
 to CCI or Mr. Witt, whether in paper or electronic form;


                                                  5
Case:17-17630-MER Doc#:195 Filed:05/16/19              Entered:05/16/19 16:31:07 Page6 of 7




        D.     Prohibit Mr. Lane from communicating with any employer of Mr. Witt or his wife,
 Nicolle Witt;

        E.      Prohibit Mr. Lane from contacting any regulatory agency or law enforcement
 agency to report unsubstantiated allegations in any way relating to Mr. Witt and Commercial
 Capital, Inc.;

         F.     Order Mr. Lane to pay reasonable attorney fees and costs associated with this
 Motion for Contempt, and for Mr. Witt’s defense of Mr. Lane’s actions which are in contempt of
 the discharge injunction;

         G.     Order punitive damages against Mr. Lange for willfully and knowingly violating
 the discharge injunction in direct contempt of this Court, and;

        H.     For such other and further relief as the Court deems proper.


 Respectfully submitted this ___th day of May, 2019.

                                                    /s/ James Anderson
                                                    Joseph M. Elio, #14066
                                                    James Anderson, #49511
                                                    LAW ONE
                                                    1499 Blake St., Ste. 1J
                                                    Denver, Colorado 80202
                                                    Phone: (303) 831-8313
                                                    Fax: (720) 500-0241
                                                    jelio@elawone.com
                                                    james@elawone.com
                                                    Attorneys for Matthew Curtis Witt




                                                6
Case:17-17630-MER Doc#:195 Filed:05/16/19               Entered:05/16/19 16:31:07 Page7 of 7



                                    CERTIFICATE OF SERVICE

        The undersigned certifies that on May __, 2019, I caused a true and correct copy of the
 foregoing with proposed order to be served by electronic means on the parties noted in the Court’s
 ECF system and by U.S. mail, first class, postage prepaid, addressed to:


  Noel West Lane III
  1060 Ingalls St.
  Lakewood, CO 80214




                                                 7
